Case: 1:19-cv-01436-DCN Doc #: 40 Filed: 04/30/20 1 of 1. PagelD #: 292

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

 

GARY BRACK, R.N.

Phaintif. Case No. 1:19-cv-01436-DCN

vs. Judge Donald C. Nugent
ARMOND BUDISH, FT'AL.,

Defendants.

 

 

 

PLAINTIFF’S UNOPPOSED MOTION TO DISMISS THE OFFICIAL-CAPACITY CLAIMS AGAINST
DEFENDANTS BUDISH, MILLS, AND LEIKEN AND THE CIVIL-CONSPIRACY CLAIM AGAINST
DEFENDANT CUYAHOGA COUNTY

 

 

Under Fed. R. Civ. P. 41(a)(2), Plaintiff respectfully asks the Court to

(1) Dismiss with prejudice the official-capacity claims against Defendants Armond Budish, Ken
Mills, and Earl Leiken, each party to beat his costs (retaining all individual-capacity claims
against each, and retaining the claims against the County); and

(2) Dismiss with prejudice the civil-conspiracy claim against Defendant Cuyahoga County
contained in Claim 12, each patty to bear his or its own costs (retaining the civil-conspiracy
claims against Defendants Budish, Mills, and Leiken).

These claims were the subject of a portion of Defendant Cuyahoga County’s motion for partial
dismissal (ECF #33). The undersigned has conferred with the County’s counsel, who agrees to the

requested relief.

Page 1 of 2
